DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 07 July 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-23 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 07 July 2022, with respect to the claim objections of claims 16-22 have been fully considered and are persuasive in light of Applicant’s amendments to the claims.  The previous of objection(s) of claims 16-22 have been withdrawn. 
Applicant’s arguments with respect to the rejections of claim(s) 1-23 under 35 USC § 102 & 35 USC § 103 have been considered but are moot in view of the new grounds of rejection, in view of newly found prior art, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (US 2003/0231950 A1) in view of Kida et al (US 2002/0089655 A1, hereinafter Kida).
Regarding claim 1, Raaijmakers discloses a method comprising: 
picking up an object (Figures 2-5, wafer 210) on an end effector (Figure 3, end effector 224) of a robot arm (Figure 3, robot 214; at least as in paragraphs 0038 and 0051), wherein the object comprises a registration feature (Figure 9, flat 906; at least as in paragraphs 0089-0091, wherein said one or more wafers includes a notch or flat) Examiner notes wherein Applicant teaches in at least paragraph 0057 of the specification wherein “the object may have a known shape and/or may include one or more registration features (e.g., a flat, a notch, a fiducial, etc.)”, and therefore Examiner contends wherein the flat/notch element taught by Raaijmakers satisfies the registration feature element of the claim limitation; 
positioning the object within a detection area of a non-contact sensor (Figure 3, camera 306) using the robot arm (at least as in paragraphs 0040 and 0053); 
generating sensor data of the object using the non-contact sensor while the object is held on the end effector of the robot arm (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
determining at least one of a rotational error of the object relative to a target orientation or a positional error of the object relative to a target position based on the sensor data (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
adjusting the robot arm to approximately remove at least one of the rotational error or the positional error from the object (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
placing the object at a first station using the robot arm, wherein the placed object lacks at least one of the rotational error or the positional error (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088). Examiner further notes wherein claims 1 and 18 of Raaijmakers provide additional support for teaching the above claim limitations.  As noted in the referenced sections above, Raaijmakers teaches determining at least one of a rotational error of the object relative to a target orientation or a positional error of the object relative to a target position based on the sensor data, however Raaijmakers is silent specifically regarding wherein the determining of the at least one of the rotational/positional error relative to a target orientation/position of the object is based on an orientation/position of the registration feature relative to a target orientation/position of the registration feature.
Kida teaches a substrate transport method and apparatus including at least a transport arm for supporting a peripheral portion of a substrate for transporting said substrate between locations.  Kida goes on to teach wherein a positional and/or rotational error may be determined based on a notch and/or flat provided on the wafer through the use of one or more image pickup devices for detecting said notch and/or flat. Kida further teaches wherein based on the determined positional and/or rotational error, the position of the substrate may be handled and aligned more accurately (abstract; Figures 21 & 22; at least as in paragraphs 0256-0259).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Raaijmakers, to include Kida’s teachings of more accurately aligning a substrate based on a positional and/or rotational error of a notch (i.e. registration feature), since Kida teaches wherein aligning the substrate on the transport arm based on a registration feature (i.e. notch, flat, etc.) provides for more accurate and less time-consuming processing of said substrate.
Regarding claim 9, in view of the above combination of Raaijmakers and Kida, Raaijmakers further discloses wherein the non-contact sensor comprises an image sensor, wherein generating the sensor data comprises generating one or more images using the image sensor, and wherein determining the rotational error of the object relative to the target orientation comprises performing image processing on the one or more images to identify an orientation of at least one of a flat, a notch or a fiducial in the object (Figures 3 & 9; at least as in paragraphs 0040, 0053 and 0090-0091).
Regarding claim 15, in view of the above combination of Raaijmakers and Kida, Raaijmakers discloses the method further comprising performing the following after adjusting the robot arm and before placing the object at a first station: generating additional sensor data of the object using the non-contact sensor; determining at least one of a residual rotational error of the object relative to the target orientation or a residual positional error of the object relative to the target position based on the sensor data; and further adjusting the robot arm to approximately remove at least one of the residual rotational error or the residual positional error from the object (Figures 6A-8; at least as in paragraphs 0061, 0077 and 0086-0088).
Regarding claim 16, Raaijmakers discloses a robotic object handling system, comprising: 
a robot arm (Figure 3, robot 214) comprising an end effector (Figure 3, end effector 224; at least as in paragraphs 0038 and 0051); 
a non-contact sensor (Figure 3, camera 306) having a detection area that is within a reach of the robot arm (at least as in paragraphs 0040 and 0053); 
a first station (Figure 2, staging or cool down station 216, 218) that is within the reach of the robot arm (at least as in paragraphs 0037 and 0087-0088); and 
a computing device (processor/robot controller, not shown, but at least as disclosed in paragraphs 0040, 0077, 0091-0092) operatively coupled to the non-contact sensor and the robot arm, wherein the computing device is to: 
cause the robot arm to pick up an object on the end effector (Figures 2-5; at least as in paragraphs 0038 and 0051) wherein the object comprises a registration feature (Figure 9, flat 906; at least as in paragraphs 0089-0091, wherein said one or more wafers includes a notch or flat) Examiner notes wherein Applicant teaches in at least paragraph 0057 of the specification wherein “the object may have a known shape and/or may include one or more registration features (e.g., a flat, a notch, a fiducial, etc.)”, and therefore Examiner contends wherein the flat/notch element taught by Raaijmakers satisfies the registration feature element of the claim limitation; 
cause the robot arm to position the object within the detection area of the non-contact sensor (Figures 2-5; at least as in paragraphs 0040 and 0053); 
cause the non-contact sensor to generate sensor data of the object while the object is held on the end effector of the robot arm (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
determine at least one of a rotational error of the object relative to a target orientation or a positional error of the object relative to a target position based on the sensor data (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
cause an adjustment to the robot arm to approximately remove at least one of the rotational error or the positional error from the object (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
cause the robot arm to place the object at the first station, wherein the placed object lacks at least one of the rotational error or the positional error (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088).  Examiner further notes wherein claims 1, 18 and 23 of Raaijmakers provide additional support for teaching the above claim limitations.  As noted in the referenced sections above, Raaijmakers teaches determining at least one of a rotational error of the object relative to a target orientation or a positional error of the object relative to a target position based on the sensor data, however Raaijmakers is silent specifically regarding wherein the determining of the at least one of the rotational/positional error relative to a target orientation/position of the object is based on an orientation/position of the registration feature relative to a target orientation/position of the registration feature.
Kida teaches a substrate transport method and apparatus including at least a transport arm for supporting a peripheral portion of a substrate for transporting said substrate between locations.  Kida goes on to teach wherein a positional and/or rotational error may be determined based on a notch and/or flat provided on the wafer through the use of one or more image pickup devices for detecting said notch and/or flat. Kida further teaches wherein based on the determined positional and/or rotational error, the position of the substrate may be handled and aligned more accurately (abstract; Figures 21 & 22; at least as in paragraphs 0256-0259).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Raaijmakers, to include Kida’s teachings of more accurately aligning a substrate based on a positional and/or rotational error of a notch (i.e. registration feature), since Kida teaches wherein aligning the substrate on the transport arm based on a registration feature (i.e. notch, flat, etc.) provides for more accurate and less time-consuming processing of said substrate.
Regarding claim 20, in view of the above combination of Raaijmakers and Kida, Raaijmakers further discloses wherein the non-contact sensor comprises an image sensor, wherein generating the sensor data comprises generating one or more images using the image sensor, and wherein determining the rotational error of the object relative to the target orientation comprises performing image processing on the one or more images to identify an orientation of at least one of a flat, a notch or a fiducial in the object (Figures 3 & 9; at least as in paragraphs 0040, 0053 and 0090-0091).

Claims 2-8, 17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (US 2003/0231950 A1) as modified by Kida et al (US 2002/0089655 A1, hereinafter Kida) above, and further in view of Senn (US 9,966,290 B2).
The teachings of Raaijmakers and Kida have been discussed above.
Regarding claim 2, Raaijmakers and Kida are silent regarding wherein the robot arm comprises one or more joints that enable up to a threshold amount of rotation of the end effector about an end effector axis, the method further comprising: determining an angle correction for the object that will approximately remove the rotational error of the object; wherein adjusting the robot arm to approximately remove the rotational error of the object comprises rotating the end effector of the robot arm to achieve the angle correction, and wherein the placing is performed using the end effector that is rotated to achieve the angle correction.  Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way. 
Regarding claim 3, in view of the above combination of Raaijmakers, Kida and Senn, Senn discloses the method further comprising: determining that the angle correction is less than or equal to the threshold amount of rotation (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).
Regarding claim 4, in view of the above combination of Raaijmakers, Kida and Senn, Raaijmakers further discloses wherein the robot arm comprises one or more joints that enable up to a threshold amount of rotation of the end effector about an end effector axis, the method further comprising: 
determining an angle correction for the object that will approximately remove the rotational error of the object (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
determining that the angle correction is greater than the threshold amount of rotation (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088);  
wherein adjusting the robot arm to approximately remove the rotational error from the object comprises performing the following one or more times until a) the angle correction is achieved for the object or b) a residual angular error is less than the threshold amount of rotation of the end effector: 
placing the object at a second station (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
repositioning the end effector (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
picking up the object from the second station using the repositioned end effector, wherein the object has a lesser rotational error after being picked up from the second station (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088). Examiner notes wherein Raaijmakers provides the teaching of placing the wafer on a staging position and picking-up the wafer at a corrected position, which functionally equivalent to the robot arm placing the object at a first location, and pick up the object in a corrected position such that the robot arm places the object accurately at a second location.  Examiner further notes wherein claims 1, 13, 18 and 23 of Raaijmakers provide additional support for teaching the above claim limitations.
Additionally, Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 5, in view of the above combination of Raaijmakers, Kida and Senn, Senn further discloses wherein the object has a lesser positional error after being picked up from the second station (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).
Regarding claim 6, Raaijmakers and Kida are silent regarding wherein the robot arm comprises one or more joints that enable up to a threshold amount of rotation of the end effector about an end effector axis, and wherein the robot arm is capable of correcting up to a threshold amount of positional error without use of a second station, the method further comprising: determining an angle correction for the object that will approximately remove the rotational error of the object; determining a positional correction that will approximately remove the positional error of the object; determining that at least one of a) the angle correction is greater than the threshold amount of rotation or b) the positional error is greater than the threshold amount of positional error; wherein adjusting the robot arm to approximately remove at least one of the rotational error or the positional error from the object comprises performing the following one or more times: placing the object at a second station; repositioning the end effector; and picking up the object from the second station using the repositioned end effector, wherein the object has at least one of a lesser rotational error or a lesser positional error after being picked up from the second station.  Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 7, Raaijmakers and Kida are silent regarding wherein the robot arm lacks an ability to rotate the end effector about an end effector axis, the method further comprising: determining an angle correction for the object that will approximately remove the rotational error of the object; wherein adjusting the robot arm to approximately remove the rotational error from the object comprises performing the following one or more times until the angle correction is achieved for the object: placing the object at a second station; repositioning the end effector; and picking up the object from the second station using the repositioned end effector, wherein the object has a lesser rotational error.  Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 8, in view of the above combination of Raaijmakers, Kida and Senn, Senn further discloses wherein the object has a lesser positional error after being picked up from the second station (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).
Regarding claim 17, Raaijmakers and Kida are silent regarding wherein the robot arm comprises one or more joints that enable up to a threshold amount of rotation of the end effector about an end effector axis, wherein the computing device is further to: determine an angle correction for the object that will approximately remove the rotational error of the object; wherein causing the adjustment to the robot arm to approximately remove the rotational error from the object comprises rotating the end effector of the robot arm to achieve the angle correction, and wherein the placing is performed using the end effector that is rotated to achieve the angle correction.  Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 18, in view of the above combination of Raaijmakers, Kida and Senn, Senn further discloses wherein the computing device is further to: determine that the angle correction is less than or equal to the threshold amount of rotation (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).
Regarding claim 19, Raaijmakers and Kida are silent regarding wherein the robot arm comprises one or more joints that enable up to a threshold amount of rotation of the end effector about an end effector axis, wherein the computing device is further to: determine an angle correction for the object that will approximately remove the rotational error of the object; and determine that the angle correction is greater than the threshold amount of rotation; wherein causing the adjustment to the robot arm to approximately remove the rotational error from the object comprises performing the following one or more times until a) the angle correction is achieved for the object or b) a residual angular error is less than the threshold amount of rotation of the end effector: placing the object at a second station, the object having an initial position and orientation on the second station; repositioning the end effector; and picking up the object from the second station using the repositioned end effector, wherein the object has a lesser rotational error after being picked up from the second station.  Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 23, Raaijmakers discloses a robotic handling system, comprising: 
a robot arm (Figure 3, robot 214) comprising an end effector (Figure 3, end effector 224; at least as in paragraphs 0038 and 0051); 
a first station (Figure 2, staging or cool down station 216, 218) that is within reach of the robot arm (at least as in paragraphs 0037 and 0087-0088); 
a second station (Figure 2, staging or cool down station 216, 218) that is within reach of the robot arm (at least as in paragraphs 0037 and 0087-0088); 
a non-contact sensor (Figure 3, camera 306) having a detection area that is in the first station; and 
a computing device (processor/robot controller, not shown, but at least as disclosed in paragraphs 0040, 0077, 0091-0092) operatively coupled to the non-contact sensor and the robot arm, wherein the computing device is to: 
cause the non-contact sensor to generate sensor data of the object while the object is at the first station (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088), wherein the object comprises a registration feature (Figure 9, flat 906; at least as in paragraphs 0089-0091, wherein said one or more wafers includes a notch or flat) Examiner notes wherein Applicant teaches in at least paragraph 0057 of the specification wherein “the object may have a known shape and/or may include one or more registration features (e.g., a flat, a notch, a fiducial, etc.)”, and therefore Examiner contends wherein the flat/notch element taught by Raaijmakers satisfies the registration feature element of the claim limitation; 
determine a rotational error of the object relative to a target orientation based on the sensor data (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
determine an angle correction for the object that will approximately remove the rotational error of the object (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
perform the following one or more times until the angle correction is achieved for the object: 
cause the robot arm to pick up the object from the first station (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
reposition the end effector (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); 
cause the robot arm to place the object back down on the first station using the repositioned end effector, the object having a reduced rotational error (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
again reposition the end effector (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088);
 cause the robot arm to again pick up the object from the first station (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088); and 
cause the robot arm to place the object at the second station, wherein the object placed at the second station lacks the rotational error (Figures 2-5; at least paragraphs 0053-0058 and 0087-0088). Examiner notes wherein Raaijmakers provides the teaching of placing the wafer on a staging position and picking-up the wafer at a corrected position, which functionally equivalent to the robot arm placing the object at a first location, and pick up the object in a corrected position such that the robot arm places the object accurately at a second location.  Examiner further notes wherein claims 1, 13, 18 and 23 of Raaijmakers provide additional support for teaching the above claim limitations.  As noted in the referenced sections above, Raaijmakers teaches determining at least one of a rotational error of the object relative to a target orientation or a positional error of the object relative to a target position based on the sensor data, however Raaijmakers is silent specifically regarding wherein the determining of the at least one of the rotational/positional error relative to a target orientation/position of the object is based on an orientation/position of the registration feature relative to a target orientation/position of the registration feature.
Kida teaches a substrate transport method and apparatus including at least a transport arm for supporting a peripheral portion of a substrate for transporting said substrate between locations.  Kida goes on to teach wherein a positional and/or rotational error may be determined based on a notch and/or flat provided on the wafer through the use of one or more image pickup devices for detecting said notch and/or flat. Kida further teaches wherein based on the determined positional and/or rotational error, the position of the substrate may be handled and aligned more accurately (abstract; Figures 21 & 22; at least as in paragraphs 0256-0259).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Raaijmakers, to include Kida’s teachings of more accurately aligning a substrate based on a positional and/or rotational error of a notch (i.e. registration feature), since Kida teaches wherein aligning the substrate on the transport arm based on a registration feature (i.e. notch, flat, etc.) provides for more accurate and less time-consuming processing of said substrate.
Additionally, Senn discloses a wafer alignment system comprising one or more robotic arms, comprising one or more joints, for handling one or more semiconductor wafers, a camera, a controller and one or more pedestals (i.e. stations) for placing and adjusting the handling of said wafers.  Senn goes on to teach wherein the method further comprises determining adjustment data based on the determined position of the wafer on the robot, and wherein a system control module controls the robot to at least place the wafer and retrieve the wafer based on the calculated adjustment data and a nominal wafer position on the robot, wherein if the calculated adjustment is above a threshold (e.g. an offset and/or rotational distance), the robot can be controlled to retrieve and replace the wafer multiple times to achieve the desired position (Figures 2 & 5-6; at least as in column 3, lines 30-52, column 8, line 40-column 9, line 20 and column 9, line 49-column 10, line 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida herein, to include Senn’s wafer alignment system/method, since Senn teaches wherein such a wafer alignment system/method provide a more accurate and efficient handling of semiconductor wafers by a robotic system, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way. 

Claims 10-12, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (US 2003/0231950 A1) as modified by Kida et al (US 2002/0089655 A1, hereinafter Kida) above, and further in view of Mazzocco et al (WO 2015/179194 A1, hereinafter Mazzocco).
The teachings of Raaijmakers and Kida have been discussed above.
Regarding claim 10, Raaijmakers and Kida are silent regarding wherein the object is attached to a carrier, wherein picking up the object comprises picking up the carrier attached to the object, and wherein placing the object comprises placing the carrier attached to the object, the method further comprising: generating sensor data of the carrier using the non-contact sensor; and determining a rotational error of the carrier relative to a target orientation for the carrier based on the sensor data of the carrier.  Mazzocco teaches sensing and position correction for a semiconductor wafer on a carrier ring assembly with a wafer handling robot including at least an end effector.  Mazzocco goes on to teach wherein the method of determining a position of a carrier ring assembly supported by said end effector comprises passing the carrier ring assembly through a plurality of through beam sensors, detecting a plurality of sensor transitions along points on the carrier ring assembly, recording a position with the sensor transition that caused the end effector position to be recorded, and calculating a position of the carrier ring assembly with the plurality of sensor transitions and their associated end effector positions.  Additionally, Mazzocco teaches wherein the position of the center point of the substrate relative to the center point of the carrier ring may be determined with a camera prior to placing the carrier ring assembly into a cassette or FOUP (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Mazzocco’s teachings for sensing and position correction for a semiconductor wafer, since Mazzocco teaches wherein such a system method provide an enhanced (i.e. improved, more accurate, etc.) robotic wafer handling system/method, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 11, in view of the above combination of Raaijmakers, Kida and Mazzocco, Mazzocco discloses the method further comprising: comparing the rotational error of the carrier to the rotational error of the object; determining a difference between the rotational error of the carrier and the rotational error of the object based on the comparing; determining whether the difference exceeds a threshold; and placing the object at the first station responsive to determining that the difference does not exceed the threshold (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060).
Regarding claim 12, Raaijmakers and Kida are silent regarding wherein the method further comprises: picking up, from a first location, a carrier attached to a second object on the end effector of the robot arm; positioning the carrier and the object within the detection area of the non-contact sensor using the robot arm; generating new sensor data of the carrier and the object using the non-contact sensor while the carrier is held on the end effector of the robot arm; determining an orientation of the carrier based on the new sensor data; determining an orientation of the second object based on the new sensor data; determining a difference between the orientation of the carrier and the orientation of the object; determining whether the difference exceeds a threshold; and placing the carrier and the object back at the first location responsive to determining that the difference exceeds the threshold.  Mazzocco teaches sensing and position correction for a semiconductor wafer on a carrier ring assembly with a wafer handling robot including at least an end effector.  Mazzocco goes on to teach wherein the method of determining a position of a carrier ring assembly supported by said end effector comprises passing the carrier ring assembly through a plurality of through beam sensors, detecting a plurality of sensor transitions along points on the carrier ring assembly, recording a position with the sensor transition that caused the end effector position to be recorded, and calculating a position of the carrier ring assembly with the plurality of sensor transitions and their associated end effector positions.  Additionally, Mazzocco teaches wherein the position of the center point of the substrate relative to the center point of the carrier ring may be determined with a camera prior to placing the carrier ring assembly into a cassette or FOUP (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Mazzocco’s teachings for sensing and position correction for a semiconductor wafer, since Mazzocco teaches wherein such a system method provide an enhanced (i.e. improved, more accurate, etc.) robotic wafer handling system/method, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 14, Raaijmakers and Kida are silent regarding wherein the non-contact sensor comprises a laser emitter that generates a laser beam and a laser receiver that receives the laser beam, wherein generating the sensor data comprises: repeatedly (a) extending the end effector until the object is between the laser emitter and the laser receiver and interrupts the laser beam, causing the laser beam to no longer be received by the laser receiver, and (b) recording one or more parameters of the robot arm at which the object interrupts the laser beam, the one or more parameters comprising a rotation of the end effector and a position of the end effector; generating an array of measurements, wherein each measurement corresponds to a different rotation of the end effector; and determining the rotational angle of the object based on the array of measurements.  Mazzocco teaches sensing and position correction for a semiconductor wafer on a carrier ring assembly with a wafer handling robot including at least an end effector.  Mazzocco goes on to teach wherein the method of determining a position of a carrier ring assembly supported by said end effector comprises passing the carrier ring assembly through a plurality of through beam sensors, detecting a plurality of sensor transitions along points on the carrier ring assembly, recording a position with the sensor transition that caused the end effector position to be recorded, and calculating a position of the carrier ring assembly with the plurality of sensor transitions and their associated end effector positions.  Additionally, Mazzocco teaches wherein the position of the center point of the substrate relative to the center point of the carrier ring may be determined with a camera prior to placing the carrier ring assembly into a cassette or FOUP (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Mazzocco’s teachings for sensing and position correction for a semiconductor wafer, since Mazzocco teaches wherein such a system method provide an enhanced (i.e. improved, more accurate, etc.) robotic wafer handling system/method, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 21, Raaijmakers and Kida are silent regarding wherein the object is attached to a carrier, wherein picking up the object comprises picking up the carrier attached to the object, and wherein placing the object comprises placing the carrier attached to the object, wherein the computing device is further to: generate sensor data of the carrier using the non-contact sensor; and determine a rotational error of the carrier relative to a target orientation for the carrier based on the sensor data of the carrier. Mazzocco teaches sensing and position correction for a semiconductor wafer on a carrier ring assembly with a wafer handling robot including at least an end effector.  Mazzocco goes on to teach wherein the method of determining a position of a carrier ring assembly supported by said end effector comprises passing the carrier ring assembly through a plurality of through beam sensors, detecting a plurality of sensor transitions along points on the carrier ring assembly, recording a position with the sensor transition that caused the end effector position to be recorded, and calculating a position of the carrier ring assembly with the plurality of sensor transitions and their associated end effector positions.  Additionally, Mazzocco teaches wherein the position of the center point of the substrate relative to the center point of the carrier ring may be determined with a camera prior to placing the carrier ring assembly into a cassette or FOUP (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Mazzocco’s teachings for sensing and position correction for a semiconductor wafer, since Mazzocco teaches wherein such a system method provide an enhanced (i.e. improved, more accurate, etc.) robotic wafer handling system/method, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 22, in view of the above combination of Raaijmakers, Kida and Mazzocco, Mazzocco further discloses wherein the computing device is further to: compare the rotational error of the carrier to the rotational error of the object; determine a difference between the rotational error of the carrier and the rotational error of the object based on the comparing; determine whether the difference exceeds a threshold; and cause the robotic arm to place the object at the first station responsive to determining that the difference does not exceed the threshold (Figures 2A-2C & 5C; at least as in paragraphs 0039-0042 and 0057-0060).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (US 2003/0231950 A1) as modified by Kida et al (US 2002/0089655 A1, hereinafter Kida) above, and further in view of Genetti et al (US 2017/0334074 A1, hereinafter Genetti).
The teachings of Raaijmakers and Kida have been discussed above.
Regarding claim 13, Raaijmakers and Kida are silent regarding wherein the object comprises a consumable part for a processing chamber. Genetti discloses a cluster tool assembly used in manufacturing a semiconductor wafer. Genetti further teaches wherein a dedicated robot within a replacement station or a robot available with the cluster tool assembly is used to retrieve a used consumable part from a process module and replace with a new consumable part (Figures 1 & 11; at least as in paragraphs 0038, 0063-0064 and 0138).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Raaijmakers, as modified by Kida above, to include Genetti’s teaching of providing wherein the object comprises a consumable part for a processing chamber, since Genetti teaches wherein such a system provides a more time-efficient system/method for removing and replacing damaged hardware components of a cluster tool assembly used in manufacturing a semiconductor wafer, thereby utilizing a known technique to improve similar devices (methods, or products) in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner notes the following references, in the same field of endeavor, which include similar subject matter as in the instant invention, and read on many of the currently provided claim limitations;
US 2013/0183623 A1, issued to Shibazaki, which teaches an exposure apparatus and exposure method and device manufacturing method for processing semiconductor wafers, wherein the apparatus includes a carrier robot and an imaging system for detecting a notch in a wafer and based on said imaging, detecting any positional deviation and rotation errors.
US 2011/0123913 A1, issued to Yoshimoto, which teaches an exposure apparatus, exposing method and device fabricating method, which also utilizes imaging techniques to detect a notch on a wafer for determining positional deviation and rotational errors of the wafer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664